 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     MICHAEL VALDEZ,                                    Case No. 1:17-cv-00430-LJO-SAB
11
                     Plaintiff,                         ORDER REQUIRING PARTIES TO FILE
12                                                      DISPOSITIONAL DOCUMENTS
             v.
13                                                      (ECF No. 131)
     LARRY LEEDS, et al.,
14                                                      THIRTY-DAY DEADLINE
                     Defendants.
15

16

17          On August 15, 2019, Defendants filed a notice of settlement informing the Court that the

18 parties have reached settlement resolving this action and that the parties anticipate a request for

19 dismissal will be filed within thirty (30) days of October 23, 2019.
20          Accordingly, it is HEREBY ORDERED that:

21          1.      All pending matters and dates are VACATED; and

22          2.      The parties shall file dispositional documents on or before November 22, 2019.

23
     IT IS SO ORDERED.
24

25 Dated:        October 25, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
